Citation Nr: 0013182	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  99-03 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to March 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the claims as not well 
grounded.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in February 2000, a transcript 
of which is of record.  Moreover, it is noted that the 
veteran submitted additional evidence at this hearing, 
accompanied by a waiver of initial consideration by the RO 
pursuant to 38 C.F.R. § 20.1304(c).

As an additional matter, the RO has acknowledged that the 
veteran's service medical records are incomplete, and that 
efforts to obtain additional records have been unsuccessful.  
The Board is aware that in such situations, it has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule.  See 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The Board also notes that the veteran indicated in a May 1998 
statement that he was seeking dental care because he had 
teeth broken during basic training.  Furthermore, it is noted 
that the veteran testified at his February 2000 personal 
hearing that he had "scabies" during service.  As nothing 
appears to have been done in response to these assertions by 
the veteran, they are referred to the RO for appropriate 
action.





FINDINGS OF FACT

No competent medical evidence is on file which relates the 
veteran's current back and neck disorders to his period of 
active duty.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
back and neck disorders are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Background.  The only service medical record on file 
is the veteran's March 1946 discharge examination.  On this 
examination report, it was noted that the veteran sustained a 
back injury in 1943, in Florence, Arizona.  It was noted that 
this injury was incurred in military service, but that there 
were no present physical defects at the time of the 
examination.  Further, the veteran indicated that he had no 
wound, injury, or disease that was disabling at the time of 
this examination.  On examination, the veteran was clinically 
found to have no musculoskeletal defects, and no throat 
abnormalities.

The veteran's Separation Qualification Record, and Enlisted 
Record and Report of Separation, both show that his military 
occupational specialty at discharge was that of a chauffeur, 
and that he drove officers to and from headquarters.  He also 
worked part of the time in an office as a clerk, general.  
The Separation Qualification Record also shows that the 
veteran spent 3 months in basic infantry training, and 18 
months as a military policeman.  His awards and citations 
include European-African-Middle Eastern Theater Service 
Medal, the Good Conduct Medal, and the American Theater 
Service Medal.  It was also noted that he had an overseas 
service bar.

The veteran's claim of entitlement to service connection for 
back and neck disorders was received by the RO in January 
1998.  At that time, the veteran indicated that both of these 
disorders began in 1945.

In April 1998, the RO sent a development letter to the 
veteran requesting, among other things, that he provide 
medical records to support his claim.

In a May 1998 statement, the veteran reported that he was 
involved in two vehicle rollovers while on active duty.  The 
first occurred in Arizona, and the second was in the invasion 
of Normandy, France.  Also, he reported that he sustained his 
neck injury when a German soldier gave a command to his 
German Shepherd to attack, at which point the dog tore open 
his (the veteran's) throat.  The veteran maintained that he 
continued to have a broken bone in his neck, which made it 
impossible for him to turn his head much.  

Also in May 1998, the veteran submitted a private medical 
statement from a Dr. K. J. Richland, dated in July 1971.  Dr. 
Richland reported that the veteran had been his patient since 
June 1971, that the veteran was being treated for lumbar disc 
disease, and that the veteran had been disabled since January 
1971.  On an accompanied VA Form 21-4142, Authorization and 
Consent to Release Information to VA, the veteran reported 
that this statement was the only evidence he could get or 
find about his condition.  He reported that all records had 
been lost in flood waters.

As indicated above, the RO made numerous attempts to obtain 
the veteran's service medical records.  In December 1998, it 
was determined that all procedures, as outlined in M21-1, 
Part III, Chap. 4, Para. 4.29, had been correctly followed.  
Moreover, the RO concluded that all efforts to obtain the 
needed service records or military information had been 
exhausted, and that further efforts were futile. 

In the December 1998 rating decision, the RO denied the 
veteran's claims of service connection for both the back and 
neck disorder as not well grounded.  The veteran appealed 
this decision to the Board.

In his February 1999 Substantive Appeal, the veteran 
maintained that he injured his back in a jeep rollover that 
occurred in 1943 while he was stationed in Florence, Arizona.  
He also reiterated that he sustained a neck injury from an 
attack by a German Shepherd dog.  Further, he reported that 
he was hospitalized following this injury in "Headelbay," 
and that General Patton was in this hospital at the same 
time.  He indicated that the latter incident occurred in 
1945.

At his February 2000 hearing, the veteran testified about the 
circumstances of his in-service automobile accident in which 
he injured his back.  He testified that he felt paralyzed at 
the time of the accident.  Following the accident, he was 
hospitalized for three weeks, during which time he was given 
pain medication and kept in traction.  Also, he indicated 
that the doctors informed him that he had "a crushed disc."  
On inquiry, the veteran indicated that he was in a second 
automobile accident while transporting other soldiers in the 
Mediterranean, but that he was not injured in that accident.  
Regarding his neck disorder, he testified that it was 
incurred when he was attacked by a German Shepherd dog as the 
war was winding down in Germany, but while there was still 
sporadic fighting.  He testified that the dog tore his throat 
and broke a bone in his neck.   Following this injury, he was 
hospitalized for a week.  The veteran testified that while he 
was hospitalized, General Patton was brought into the 
hospital following a vehicle accident which resulted in the 
general death.  Therefore, he indicated that service medical 
records from this hospitalization could be located if they 
checked where General Patton's records were located.  The 
veteran indicated that he had experienced continuity of 
symptomatology regarding his back and neck problems ever 
since his in-service injuries.  Regarding his discharge 
examination, the veteran testified that it was conducted very 
quickly.  Further, he could not remember if he reported his 
back and neck problems at that time.  Similarly, he testified 
that he had undergone medical physicals in conjunction with 
his post-service employment, but that those physical were not 
thorough.  Moreover, the veteran testified that he had served 
in combat during his period of active duty.  Therefore, it 
was contended that the benefits of 38 U.S.C.A. § 1154(b) 
should be applied to his claim.

As noted above, the veteran also submitted additional 
evidence at his personal hearing, in the form of private 
medical records dated in January 2000.  These records note 
that the veteran was being evaluated for his lower back and 
neck.  It was further noted that the veteran was injured in 
war and needed documentation on his back and neck injuries 
for disabilities.  The veteran reported that he broke his 
back approximately 57 years earlier.  Evaluation of the 
lumbar spine revealed multiple level autofusion L3-4, L4-5; 
old L4-5 compression fracture; and osteopenia.  X-rays of the 
cervical spine revealed advanced degenerative changes with 
narrowing of all cervical intervertebral disc spaces; an old 
avulsion fragment of the posterior aspect of the 6th cervical 
vertebra; and osteopenia.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post- service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
visible symptomatology that is not inherently incredible or 
beyond the competence of a lay person to observe.  Savage, 
supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  Initially, the Board notes that, as a general 
rule, a veteran's account of what occurred during service is 
presumed credible for the purpose of determining whether his 
claim is well-grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  Further, 
the discharge examination confirms that the veteran sustained 
a back injury during service in 1943, while in Florence, 
Arizona.  There is also competent medical evidence showing 
that the veteran has a current back and a current neck 
disorder.  Specifically, the July 1971 private medical 
statement from Dr. Richland, and the January 2000 private 
medical records.  However, no competent medical nexus 
evidence is on file which relates either the veteran's 
current back disorder and/or his current neck disorder to his 
period of active duty.  

Although the veteran has alleged continuity of symptomatology 
regarding both his back and neck problems, the United States 
Court of Appeals for Veterans Claims (Court) stated in Voerth 
v. West, 13 Vet. App. 117 (1999), that the holding in Savage 
does not eliminate the requirement of medical nexus evidence 
when a claimant alleges continuity of symptomatology.  
Rather, a claimant diagnosed with a chronic condition must 
still provide a medical nexus between the current condition 
and the putative continuous symptomatology.  Furthermore, in 
Clyburn v. West, 12 Vet. App. 296, 301 (1999), the Court held 
that even though a lay person is competent to testify to the 
pain he has experienced since his military service, he is not 
competent to testify to the fact that what he experienced in 
service and since service is the same condition.  Thus, 
competent medical nexus evidence is necessary to well ground 
the claim.  As no such evidence is on file, the claim is not 
well grounded.

The only evidence to support the back and neck claims are the 
veteran's own contentions.  Issues of medical diagnosis or 
medical causation require competent medical evidence in order 
to have probative value.  See Grottveit at 93.  Nothing on 
file shows that the veteran has the requisite knowledge, 
skill, experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot well ground the 
claim.  Grottveit at 93; Caluza at 504.

The Board notes that the veteran testified at his personal 
hearing that he was informed following his 1943 back injury 
that he had sustained "a crushed disc."  However, a lay 
person's account of what a medical professional purportedly 
said is simply too attenuated and inherently unreliable to 
constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  Thus, this testimony is not entitled to 
probative value in the instant case.  

With respect to the January 2000 private medical records, the 
Board notes that the account of the in-service injuries 
appears to be nothing more than the veteran's reported 
medical history.  As noted above, the veteran's account of 
what occurred during service has already been presumed 
credible for the purpose of determining whether his claim is 
well grounded.  However no additional comments or opinions 
were made regarding the veteran's reported history; i.e. no 
competent medical nexus opinion was provided in response to 
this reported history.  As the Court has noted, "[e]vidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute 'competent medical evidence' . 
. . ."  LeShore v. Brown, 8 Vet. App. 406, 410 (1995).

For the reasons stated above, the Board has determined that 
the veteran's back and neck disorder claims are not well 
grounded and must be denied.  As the veteran has not 
submitted the evidence necessary for a well-grounded claim, a 
weighing of the merits of the claim is not warranted, and the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA has neither the duty nor the authority to assist a 
claimant in the absence of a well-grounded claim.  Morton v. 
West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  However, VA may, dependent on the facts 
of the case, have a duty to notify the veteran of the 
evidence needed to support his claim.  38 U.S.C.A. § 5103; 
see also Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  
Accordingly, the Board has examined all evidence of record 
with a view towards determining whether the appellant has 
notified VA of the possible existence of evidence which would 
render his claim well grounded.  The Board finds that no such 
information is of record.  See McKnight v. Brown, 131 F.3d 
1483 (Fed.Cir. 1997); Beausoleil v. Brown, 8 Vet. App. 69, 80 
(1995); see also generally Stuckey v. West, 13 Vet. App. 163, 
175 (1999), (observing in part that when it is alleged that 
there is specific evidence that would manifestly well ground 
a claim, VA has a duty to inform the claimant of the 
importance of obtaining this evidence to "complete the 
application.") (Emphasis added).  While the veteran 
testified at his personal hearing that he had medical 
physicals in conjunction with his post-service employment, he 
also indicated that those physicals were not thorough.  More 
importantly, he did not indicate that these examinations 
would contain competent medical nexus evidence relating his 
back and/or neck disorder to his period of active duty.  

The Board further notes that it has been contended that the 
veteran should be considered a combat veteran and be given 
the benefit of the provisions of 38 U.S.C.A. § 1154(b).  
Section 1154(b) relaxes the evidentiary requirement as to the 
evidence needed to establish the occurrence of an event, 
i.e., "whether a particular disease or injury was incurred or 
aggravated in service -- that is, what happened then -- not 
the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required."  Caluza, 7 Vet. App. at 507.  However, 
in determining that the back and neck disorder claims are not 
well grounded, the Board has presumed that the veteran's 
account of what occurred during service, including his 
account of the back and neck injures, is credible.  Moreover, 
the claims were found to be not well grounded due to the lack 
of competent medical nexus evidence.  Thus, the provisions of 
38 U.S.C.A. § 1154(b) would provide no additional benefit to 
the veteran in the instant case.  See Kessel v. West, 13 Vet. 
App. 9 (1999); Brock v. Brown, 10 Vet. App. 155, 162 
("reduced evidentiary burden provided for combat veterans by 
38 U.S.C. § 1154(b) relate[s] only to the question of service 
incurrence, 'that is, what happened then -- not the questions 
of either current disability or nexus to service, as to both 
of which competent medical evidence is generally required'" 
(quoting Caluza, 7 Vet. App. at 507)); Cohen (Douglas) v. 
Brown, 10 Vet. App. 128, 138 (1997) ("[s]ection 1154(b) 
provides a factual basis upon which a determination can be 
made that a particular disease or injury was incurred or 
aggravated in service but not a basis to link etiologically 
the condition in service to the current condition").

It has been suggested that since the veteran was hospitalized 
for the dog bite injuries at the same time and at the same 
medical facility as General Patton, additional efforts should 
be made to obtain the service medical records regarding this 
incident.  It is noted that the veteran testified that the 
injury occurred as the war was winding down in Germany.  
Germany surrendered in May 1945.  However, General Patton was 
not hospitalized for injuries sustained in a vehicle accident 
until December 1945.  Thus, the time of the veteran's injury 
and hospitalization is not entirely clear from the veteran's 
testimony.  In any event, as indicated above, even without 
the hospital records, the Board is willing to concede that 
the veteran sustained the dog bite injuries and was 
hospitalized for the injuries as he claims.  However, what is 
missing in this case is any competent evidence linking a 
current neck or cervical spine disorder to this in-service 
injury.


ORDER

Entitlement to service connection for a back disorder is 
denied.

Entitlement to service connection for a neck disorder is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

